Cope, J. delivered the opinion of the Court—Field, C. J. concurring.
There is nothing in the evidence in this case from which a jury would be authorized to infer that the trespass complained of was the result of malice. The action is for damages for the seizure of a stock of goods under an execution issued upon a void judgment; but the fact of the invalidity of the judgment is not sufficient to warrant the conclusion that the seizure was malicious. The defendants acted in the matter upon the advice of counsel, and there is no reason for supposing that they either knew or suspected that the judgment was invalid. There was nothing extraordinary in the circumstances attending the seizure, and the course ordinarily adopted in such cases seems to have been substantially pursued. The seizure was undoubtedly a hardship upon the plaintiff; but there is no evidence of any wrongful design or willful misconduct tending to aggravate the offense. The case presented is that of a simple trespass, and the Court below acted properly in refusing to allow exemplary damages.
This view of the case disposes of the principal points argued in the briefs of counsel; and we think that none of the errors assigned are sufficient to justify a reversal. The trial seems to have been conducted in the most favorable manner possible for the plaintiff, though the amount recovered is probably a very inadequate compensation for the injury sustained. The hardships of the case, however, are not to be considered; and the right of recovery is necessarily limited to such damages as are susceptible of computar tion. The damages claimed on account of the loss of profits are not of this description, and the introduction of evidence upon the subject could only have resulted in confusion and embarrassment. *68It is impossible to administer exact justice in cases of this character ; and the effort to do so would terminate in conclusions founded to a great extent upon speculation and conjecture.
Judgment affirmed.